DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wartslla Finland Oy EP 3311016.
	Regarding claim 1, Wartslla Finland Oy discloses a method for determining a pilot injection mass during skip fire operation of an internal combustion engine, the method comprising: skipping selected cylinders; and determining a pilot injection mass; injecting the pilot injection mass into a skipped cylinder that is to be fired; injecting a main injection in the skipped cylinder that is to be fired, wherein the pilot injection mass is injected into the skipped cylinder before the main injection is injected; and firing the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 2, Wartslla Finland Oy discloses wherein the pilot injection mass is computed based upon a temperature difference between a desired temperature and an estimated temperature of the skipped cylinder that is to be fired. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 3, Wartslla Finland Oy discloses wherein the pilot injection mass is computed based on a number of cycles the skipped cylinder has been skipped. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 4, Wartslla Finland Oy discloses injecting the main injection into the skipped cylinder a predetermined amount of time after the pilot injection mass is injected into the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 5, Wartslla Finland Oy discloses if the pilot injection mass exceeds a threshold, splitting the pilot injection mass into multiple pilot injections; and injecting the multiple pilot injections into the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 6, Wartslla Finland Oy discloses reducing the main injection to account for torque produced by the pilot injection mass to maintain total output torque. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 7, Wartslla Finland Oy discloses determining a timing for the injection of the pilot injection mass such that an end of injecting the pilot injection mass is a specified number of crank angle degrees before the start of the main injection. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 8, Wartslla Finland Oy discloses wherein the predetermined amount of time is chosen to achieve oxidation of the pilot fuel before the start of the main injection. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 9, Wartslla Finland Oy discloses an engine controller in an internal combustion engine operated in a skip fire manner, wherein the engine controller configured to: selectively skip certain cylinders; determine a pilot injection mass; inject the pilot injection mass into a skipped cylinder that is to be re-fired; inject a main injection in the skipped cylinder that is to be re-fired, wherein the pilot injection mass is injected into the skipped cylinder before the main injection is injected; and fire the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 10, Wartslla Finland Oy discloses wherein the pilot injection mass is computed based upon a temperature difference between a desired temperature and an estimated temperature of the skipped cylinder that is to be fired. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 11, Wartslla Finland Oy discloses wherein the pilot injection mass is computed based on a number of cycles the skipped cylinder has been skipped. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 12, Wartslla Finland Oy discloses wherein the engine controller is further configured to inject the main injection into the skipped cylinder a predetermined amount of time after the pilot injection mass is injected into the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 13, Wartslla Finland Oy discloses wherein the engine controller is further configured to: split the pilot injection mass into multiple pilot injections if the pilot injection mass exceeds a threshold; and inject the multiple pilot injections into the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 14, Wartslla Finland Oy discloses wherein the engine controller is further configured to reduce the main injection to account for torque produced by the pilot injection mass to maintain total output torque. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 15, Wartslla Finland Oy discloses wherein the engine controller is further configured to determine a timing for the injection of the pilot injection mass such that an end of injecting the pilot injection mass is a specified number of crank angle degrees before the start of the main injection. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 16, Wartslla Finland Oy discloses wherein the predetermined amount of time is chosen to achieve oxidation of the pilot fuel before the start of the main injection. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 17, Wartslla Finland Oy discloses non-transitory, computer-readable medium having instructions recorded thereon which, when executed by a processor, cause the processor to: selectively skip certain cylinders; determine a pilot injection mass; inject the pilot injection mass into a skipped cylinder that is to be re-fired; inject a main injection in the skipped cylinder that is to be re-fired, wherein the pilot injection mass is injected into the skipped cylinder before the main injection is injected; and fire the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 18, Wartslla Finland Oy discloses wherein the pilot injection mass is computed based upon a temperature difference between a desired temperature and an estimated temperature of the skipped cylinder that is to be fired. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 19, Wartslla Finland Oy discloses wherein the pilot injection mass is computed based on a number of cycles the skipped cylinder has been skipped. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 20, Wartslla Finland Oy discloses wherein the instructions further cause the processor to inject the main injection into the skipped cylinder a predetermined amount of time after the pilot injection mass is injected into the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 21, Wartslla Finland Oy discloses wherein the instructions further cause the processor to: split the pilot injection mass into multiple pilot injections if the pilot injection mass exceeds a threshold; and inject the multiple pilot injections into the skipped cylinder. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 22, Wartslla Finland Oy discloses wherein the instructions further cause the processor to reduce the main injection to account for torque produced by the pilot injection mass to maintain total output torque. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 23, Wartslla Finland Oy discloses wherein the engine controller is further configured to determine a timing for the injection of the pilot injection mass such that an end of injecting the pilot injection mass is a specified number of crank angle degrees before the start of the main injection. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Regarding claim 24, Wartslla Finland Oy discloses wherein the predetermined amount of time is chosen to achieve oxidation of the pilot fuel before the start of the main injection. See Abstract, FIG. 3, and paragraphs [0018]-[0023].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747